GLADIS, Judge
(concurring in the result):
I concur in the result. Under the circumstances of this case, in view of the defense objection at trial to the introduction of certain evidence after findings on the ground that it violated the pretrial agreement, I cannot conclude on the basis of this record that introduction of the evidence did not contravene the defense understanding of the pretrial agreement. Nevertheless the accused has received what he contends he bargained for because the trial judge’s ruling and curative instruction to the members were sufficient to eliminate any prejudice. Therefore it is unnecessary to decide whether the evidence was inadmissible for other reasons. I join in affirming the findings and sentence.